Hadley, J.
This suit was brought by appellee against appellant to foreclose a street assessment lien for the paving of Pine street in the city of Michigan City, and is a companion case to Zorn v. Warren-Scharf, etc., Pav. Co. (1908), ante, 213. It involves the same proceedings of the city council, the same questions are presented by the pleadings, and the same actions of the parties shown by the evidence; and upon the reasoning and authority in that ease this cause is reversed, with instructions to sustain appellant’s motion for a new trial.
Roby, J., absent.